0<H-/5
                                 ELECTRONIC RECORD




COA #      03-12-00781-CR                        OFFENSE:        22.021


           Alejandro John Garcia v. The State
STYLE:     ofTexas                               COUNTY:         Williamson

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    368th District Court


DATE: 12/11/14                     Publish: NO   TC CASE #:      11-216-K368




                         IN THE COURT OF CRIMINAL APPEALS


          Alejandro John Garcia v. The State
STYLE:    ofTexas                                     CCA#:
                                                                      OW'/S
         APPELL^NT^S                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

          f?^>/*0>                                   JUDGE:

date:       /7<//az.J&oir                            SIGNED:                            PC:

JUDGE:         $JU SiAAAfi*—                          PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD